UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14C OF THE SECURITIES EXCHANGE ACT OF 1934 x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Information Statement x Definitive Information Statement Only o Confidential, for Use of the Commission (as permitted by Rule 14c) GOLD LAKES CORP. (Name of Registrant as Specified In Its Charter) Name of Person(s) Filing Information Statement, if other than Registrant: Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14C-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount of which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as providedby ExchangeAct Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing byregistrationstatement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: GOLD LAKES CORP. 3401 Enterprise Parkway, Suite 340
